Citation Nr: 0726262	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
asbestos-related pleural disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1954.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  The veteran's asbestos-related pleural disease is not 
manifested by Forced Vital Capacity (FVC) of 75-80 percent 
predicted; or DLCO (SB) (Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method) of 66-80 percent 
predicted; or other manifestations like cor pulmonale that 
would warrant a compensable rating.

2.  The veteran's bilateral hearing loss and tinnitus are not 
etiologically related to active service, including reported 
history of noise exposure therein; nor is manifestation 
thereof to a minimum compensable degree shown within one year 
after discharge.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for asbestos-related pleural disease are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6833 (asbestosis) (2006).  

2.  The criteria for service connection for bilateral 
sensorineural hearing loss and tinnitus are not met. 38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Compensable Rating - Lung Disability

This appeal arises from the July 2005 rating decision that 
granted the veteran's original claim of entitlement to 
service connection for a "lung condition," filed in 
December 2004.  That rating decision assigned an initial 
noncompensable rating effective December 22, 2004, the date 
on which the claim was filed.  Therefore, the Board considers 
the entire record to determine whether a single compensable 
rating or multiple "staged" ratings may be warranted from 
that date.  
 
The veteran's pleural disability is evaluated under 38 C.F.R. 
§ 4.97 (respiratory system), Diagnostic Code 6833 
(asbestosis).  The Board has considered other Diagnostic 
Codes in 38 C.F.R. § 4.97, but concludes that Diagnostic Code 
6833 is that which is most closely analogous to the veteran's 
lung disability.  On this point, it is important that the 
February 2005 VA compensation and pension (C&P) "respiratory 
disorders" examination report reflects an impression, based 
in part on pertinent private clinical findings, that the 
veteran most likely has asbestos-related pleural disease.  
Another VA examiner said, in July 2006, that manifested 
pleural calcifications are consistent with asbestos exposure.  
Also, application of that single Code is consistent with 
38 C.F.R. § 4.96(a), which mandates that a single rating is 
to be assigned under the Code which reflects the predominant 
disability at issue.        

Under the General Rating Formula for Interstitial Lung 
Disease (Diagnostic Codes 6825 through 6833), an initial 
compensable rating of 10 percent requires evidence of Forced 
Vital Capacity (FVC) of 75-80 percent predicted; or DLCO (SB) 
(Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method) of 66-80 percent predicted.  Having 
considered multiple private and VA (C&P examinations) 
pulmonary function test results, the Board does not find 
results that comport with the aforementioned criteria for a 
minimum compensable rating.  More specifically, the February 
2005 C&P examination report shows FVC of 88.9 percent 
predicted, and as well, notations of "normal pulmonary 
function study" and "normal spirometry."  A September 2005 
private pulmonary function test report shows FVC of 88 
percent predicted and DLCO of 85 percent predicted.  A 
November 2006 private pulmonary function test report shows 
FVC of 97 percent predicted and DLCO of 93 percent.  Nor do 
the clinical records, VA and private, show, notwithstanding 
the foregoing FVC and DLCO percentages, other evidence on 
which a favorable decision may be had, such as cor pulmonale 
or required outpatient oxygen therapy.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an initial 
compensable rating.  The benefit-of-reasonable doubt rule is 
inapplicable.  38 C.F.R. § 4.3 (2006).

II.  Service Connection - Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection, in general, requires medical evidence or clinical 
opinion of a link between active duty and the disability for 
which service connection is sought.  38 C.F.R. § 3.303; 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Also, presumptive service connection is 
permissible for certain organic diseases of the nervous 
system (which contemplates sensorineural hearing loss) with 
evidence of manifestation thereof to a minimum compensable 
degree of 10 percent within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

The veteran, who served in the Navy, contends that his 
hearing loss and tinnitus are the result of exposure to loud 
ship engine noise.  The veteran said that his military 
occupational specialty required him to be in an engine room, 
in confined physical space.  At the Board hearing, the 
veteran testified that he initially experienced ringing noise 
or a sound like "steam releasing" in his ears immediately 
after service and that such noise was intermittent.  He also 
reported that those sounds "disappear[ed]" until 
approximately seven or eight years ago, when he 
re-experienced the noise.  Since then, he has experienced the 
noise "pretty consistent[ly]."  Toward the end of the 
hearing, on questioning by the undersigned, the veteran 
appears to have stated that the noise did not completely 
cease, but rather, that it was "mild" for a long time 
before it became particularly bothersome some seven or eight 
years ago.  

As evident in the February 2005 C&P examination report, the 
veteran stated he also was exposed to noise from "40 mm 
guns."  He reported onset of hearing loss some 10 years 
prior to the examination; the onset of tinnitus was more than 
10 years ("10+") prior to the examination.        

The clinical records, which include multiple private and VA 
audiology examination results, indicate that the veteran has 
bilateral hearing loss and tinnitus.  The Board is aware of 
private audiology results in graphic form, without numerical 
results interpreting the results in graphic form (and which 
the Board cannot determine whether the results comported with 
38 C.F.R. § 4.85 requirements on hearing impairment testing).  
The Board is not qualified to interpret audiology data 
presented in such format.  Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  However, VA audiology examination results 
(February 2005) do include such numerical interpretive 
information that does confirm manifestation of hearing loss, 
bilateral, consistent with VA regulatory definition of 
hearing loss "disability."  38 C.F.R. § 3.385 (2006) 
(sensorineural hearing loss is deemed a "disability" for 
compensation purposes where auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test (controlled speech 
discrimination test) are less than 94 percent).  

The record presents only one clinical opinion (VA) on the 
issue of etiology of the veteran's hearing impairment, of 
which tinnitus is a contributing factor.  That opinion, 
issued in June 2005, does not favor the claim.  Specifically, 
the examiner, who had reviewed the veteran's claims file, 
which, at that time, included the veteran's service medical 
records, noted the following on which the etiology opinion is 
based: (1) induction and discharge physical examinations 
showed "low frequency hearing sensitivity to be normal for 
the composite/better ear"; (2) "No high frequency, 
audiometric or ear specific data was revealed"; (3) the 
veteran denied complaints of ear-related problems at 
separation; (4) the veteran did not complain of ear-related 
problems during service; (5) the veteran has presbycusis and 
a "pattern of hearing loss [as evident based on review of 
private audiogram results] not consistent with noise 
exposure"; and (6) veteran's report as to onset of hearing 
loss and tinnitus [apparently referring to history given 
during the February 2005 C&P examination].  Based on these 
considerations, the examiner concluded that it is less likely 
than not that the veteran's present hearing loss and tinnitus 
are the result of noise exposure in service.    

The Board has considered the veteran's service medical 
records and post-service clinical records and does not find 
an inconsistency or inaccuracy in the specific notations made 
by the clinician who provided the June 2005 opinion, which, 
if found, might call into question the reliability of the 
ultimate etiology opinion.  Also, the Board is mindful of the 
nature of the veteran's military occupational specialty and 
it is certainly plausible that the veteran had noise exposure 
in the Navy.  There is no question as to the veteran's 
competence to report such history, or history of symptoms 
after service.  Also, based on the veteran's reports, the 
veteran apparently has not engaged in post-service 
occupational or recreational activities that might have been 
particularly traumatic in terms of impact on hearing acuity.  

However, the Board also considers apparent inconsistency 
between the veteran's reported history as to onset of hearing 
problems as documented in the February 2005 opinion report 
and as reported at the hearing.  In February 2005, the 
veteran reported an onset date of approximately a decade for 
the hearing loss; and what was noted as "10+" years for 
tinnitus.  At the hearing, he seems to have indicated that 
hearing problems, particularly tinnitus symptoms, began 
immediately after service and either continued ("mild") or 
ceased altogether, and then, resumed some seven or eight 
years ago.  Even if the Board were to consider the apparent 
discrepancy as favorably as possible (in other words, 
tinnitus symptoms were mild but consistent, even if 
intermittent over time, since separation), the Board 
concludes that, ultimately, the preponderance of the evidence 
is against service connection.  The veteran does not dispute 
that he denied having had ear problems as of separation, and, 
importantly, the VA opinion indicates that the veteran does 
not appear to have noise-induced hearing loss.  Moreover, on 
the issue of continuity of relevant symptoms, it is observed 
that the clinical records themselves tend not to be 
consistent with the veteran's reported history of onset and 
consistency of symptoms: all of the private clinical records 
submitted to support the hearing loss and tinnitus claims are 
dated in or after the late 1990s, and the veteran has not 
reported having had any hearing-related medical care or 
treatment earlier than that, whether at VA or non-VA 
facilities or care providers.  

Based on the foregoing, the Board finds that service 
connection is not warranted on a direct basis.  Finally, 
without clinical evidence of manifestation of hearing loss to 
a compensable degree within a year after discharge, 
presumptive service connection also is not warranted.                        

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In January 2005, before issuing the rating decision that is 
the subject of this appeal, VA sent the veteran a letter 
explaining his and VA's respective claim development 
responsibilities, and as well, the basic evidentiary 
requirements for service connection.  The veteran was 
informed, explicitly, that service connection (hearing loss 
and tinnitus) requires evidence of a relationship between 
active service and claimed disabilities, and that, typically, 
such evidence must be in the form of a medical record or 
opinion.  The veteran was further advised that he may submit 
any evidence in his possession if he believes it is pertinent 
to his claim.  

As for the pleural disease increased rating claim, this 
appeal arises from the rating decision that granted service 
connection.  In such a case, the law requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement (that is, on the initial noncompensable rating 
as assigned by the RO) is not resolved, which was done here, 
but VA is not required to provide notice of the information 
and evidence needed to substantiate the new issue.  
VAOPGCPREC 8-03 (Dec. 22, 2003).  The SOC discussed the 
specific rating criteria governing rating decision on the 
pleural disability, the evidence of record, and why an 
initial compensable rating is not assigned.  Supplemental 
SOCs (SSOCs) provided updated discussion on pertinent 
evidence of record and rationale and bases for the RO's 
decision.  As for the "fourth element" notice, inclusion of 
38 C.F.R. § 3.159 in the SOC and December 2006 SSOC 
reinforced prior notice given in the January 2005 letter.  

VA also provided notice consistent with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See March 2006 letter; 
enclosure to December 2006 SSOC; July 2007 letter.  The Board 
fails to find material prejudice occurred as a result of 
timing of the Dingess/Hartman notice.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).  Service connection is in effect for 
the pleural disability; the veteran has been advised of 
specific rating criteria governing that disability, and as 
well, general considerations governing the assignment of 
percentage disability ratings for service-connected 
disabilities and assignment of effective dates for those 
disabilities.  With the denial of a compensable rating, 
timing of this notice would not have material bearing on the 
issue.  As for the service connection claims, the veteran's 
"veteran" status is not at issue here.  The veteran has 
been provided notice as to his and VA's respective claim 
development responsibilities and the requirements for service 
connection.  With the underlying evidentiary requirements for 
service connection not met, issues like how VA assigns 
disability ratings and effective dates are not material to 
the claims.     

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service verification, medical, and 
personnel records, and as well, private clinical records, the 
veteran's lay statements and hearing testimony, and VA C&P 
examination results.  Despite appropriate notice as discussed 
above, the veteran has not identified sources of additional, 
pertinent evidence that is missing from the record.  

Further, it is noted that, at the Board hearing, the 
undersigned informed the veteran and his representative that 
she would leave the record open for a 30-day period to permit 
the veteran to submit additional evidence directly to the 
Board.  Those items have been received and considered with 
other evidence of record.  The Board does not find a written 
waiver of the veteran's right to have those items initially 
considered by the RO, and it has considered whether an 
appellate decision on the merits of the claim should be 
deferred to permit the RO consider them.  At the June 2007 
hearing, the veteran initially was going to submit evidence 
with a waiver of RO consideration as well as submit 
additional evidence after the hearing.  At the end of the 
hearing, however, it was decided that it would be preferable 
to receive all of the evidence together after the hearing, 
rather than piecemeal.  The package of evidence submitted 
later in June 2007 did not include the waiver of RO 
consideration, but did contain the statement that the 
evidence should be associated with the claims folder before 
it is sent to Washington.  Because the evidence received in 
June 2007 included evidence that the veteran intended to 
submit at the hearing with a waiver of RO consideration, and 
because the cover letter for the evidence directs that it 
should be sent to the Board, the Board concludes that the 
veteran waived RO consideration of the evidence, which was 
reduced to writing in the hearing, Cf.  Tomlin v. Brown, 5 
Vet. App. 355 (1993) (statement of appellant's representative 
at VA hearing, when reduced to writing by hearing transcript, 
meets requirement that notice of disagreement be in writing 
as of date of certification of transcript), and that the 
omission of the written waiver with the package of evidence 
was inadvertent.   

Moreover, all but one of those records concerns the veteran's 
cardiovascular problems and do not contain specific clinical 
findings that would materially affect the decision on the 
lung disability.  None of those items concerns hearing loss 
or tinnitus.  One record is a private computed tomography 
(CT) scan report for the chest and it reasonably may be 
deemed pertinent to the pleural disease issue, but, at most, 
it provides information more recent (it is dated July 2006) 
than the multiple, pre-July 2006 chest CT scan reports 
already of record.  That report does not contain information 
that would alter the decision on the pleural disease claim.  
Under the circumstances, the Board concludes that deferring a 
decision merely to have the RO consider those items in the 
first instance would not benefit the veteran, but rather, 
would delay adjudication.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).          

Based on the foregoing, the Board concludes that VA's duty to 
assist was met.  It is not precluded from deciding this case 
based on the evidence of record.    


ORDER

An initial compensable rating for asbestos-related pleural 
disease is denied.

Service connection for bilateral hearing loss and tinnitus is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


